

115 HRES 430 IH: Expressing support for the designation of Journeyman Lineman Recognition Day.
U.S. House of Representatives
2017-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 430IN THE HOUSE OF REPRESENTATIVESJuly 6, 2017Ms. Sánchez (for herself, Mr. McKinley, Mr. Norcross, Ms. DelBene, Mr. Young of Alaska, Mr. Larsen of Washington, Mr. Garamendi, Mr. Johnson of Georgia, Ms. DeLauro, Mr. Pocan, and Mr. Lynch) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of Journeyman Lineman Recognition Day.
	
 Whereas journeymen linemen provide a vital service on a daily basis; Whereas journeyman linemen put their lives on the line every day to assure safe and reliable power for the American people;
 Whereas journeyman linemen work at heights and in close proximity to energized electric lines, and in emergencies they often work extremely long hours under sometimes dangerous conditions to restore power;
 Whereas Henry Miller, the first elected president of the International Brotherhood of Electrical Workers, was killed on July 10, 1896, at just 38 years old;
 Whereas Henry Miller died of injuries sustained while troubleshooting an electrical outage; and Whereas there should be a day to honor those industry first responders who have given their lives in the line of duty along with those who provide skillful service in times of local or national crisis: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Journeyman Lineman Recognition Day;
 (2)honors and recognizes the contributions of the countless individuals who often place themselves in harm’s way to serve their communities; and
 (3)encourages the people of the United States to observe Journeyman Lineman Recognition Day with appropriate reflection.
			